EX. Form of Letter of Transmittal LETTER OF TRANSMITTAL REGARDING INTERESTS IN THE GROWTH CAPITAL TEI PORTFOLIO, LLC TENDERED PURSUANT TO THE OFFER TO PURCHASE DATED OCTOBER 1, 2009 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE ON OCTOBER 22, 2009 AND THIS LETTER OF TRANSMITTAL MUST BE RECEIVED BY GENSPRING FAMILY OFFICES, LLC, EITHER BY MAIL OR BY FAX, BY MIDNIGHT, EASTERN TIME, ON OCTOBER 1, 2009, UNLESS THE OFFER IS EXTENDED. COMPLETE THE TENDER OFFER FORM AND RETURN TO YOUR GENSPRING FINANCIAL ADVISER Ladies and Gentlemen: The undersigned hereby tenders to the Growth Capital TEI Portfolio, LLC, a closed-end, non-diversified, management investment company organized under the laws of the State of Delaware (“Portfolio”), the limited liability company interest in the Portfolio or portion thereof held by the undersigned, described and specified below, on the terms and conditions set forth in the offer to purchase, dated October 1, 2009 (“Offer to Purchase”), receipt of which is hereby acknowledged, and in this Letter of Transmittal (which together constituted the “Offer”). THE TENDER AND THIS LETTER OF TRANSMITTAL ARE SUBJECT TO ALL THE TERMS AND CONDITIONS SET FORTH IN THE OFFER TO PURCHASE, INCLUDING, BUT NOT LIMITED TO, THE ABSOLUTE RIGHT OF THE PORTFOLIO TO REJECT ANY AND ALL TENDERS DETERMINED BY IT, IN ITS SOLE DISCRETION, NOT TO BE IN THE APPROPRIATE FORM. The undersigned hereby sells to the Portfolio the limited liability company interest in the Portfolio or portion thereof tendered hereby pursuant to the Offer. The undersigned hereby warrants that the undersigned has full authority to sell the limited liability companyinterest in the Portfolio or portion thereof tendered hereby and that the Portfolio will acquire good title thereto, free and clear of all liens, charges, encumbrances, conditional sales agreements or other obligations relating to the sale thereof, and not subject to any adverse claim, when and to the extent the same are purchased by it. Upon request, the undersigned will execute and deliver any additional documents necessary to complete the sale in accordance with the terms of the Offer. The undersigned recognizes that under certain circumstances set forth in the Offer, the Portfolio may not be required to purchase any of the limited liability company interests in the Portfolio or portions thereof tendered hereby. Payment of the purchase price for the limited liability company interest in the Portfolio or portion thereof of the undersigned, as described in Section 6 of the Offer to Purchase, shall be wired to an account designated by the undersigned or sent to the undersigned at its mailing address as listed in the Portfolio’s records, unless such Member advises the Portfolio in writing of a change in its mailing address. The undersigned recognizes that the amount of the Initial Payment will be based on the unaudited estimated net asset value as of December 31, 2009 of the limited liability company interest or portion thereof tendered. All authority herein conferred or agreed to be conferred shall survive the death or incapacity of the undersigned and the obligation of the undersigned hereunder shall be binding on the heirs, personal representatives, successors and assigns of the undersigned. Except as stated in Section 5 of the Offer to Purchase, this tender is irrevocable. PLEASE FAX OR MAIL TO YOUR GENSPRING FINANCIAL ADVISER TENDER OFFER FORM Name of Subscriber: Account Number: Official Portfolio Name: £ Growth Capital Portfolio, LLC £ Growth Capital TEI Portfolio, LLC (Check appropriate box) Type of Request: £ One-time Partial Redemption* £ Full Redemption Redemption Amount: * Dollars Effective Date:12/31/09 The undersigned subscriber acknowledges that this request is subject to all the terms and conditions set forth in the Portfolio’s Private Placement Memorandum and all capitalized terms used herein have the meaning as defined in the Portfolio’s Private Placement Memorandum. This request is irrevocable. The undersigned represents that the undersigned is the beneficial owner of the Interests in the Portfolio to which this redemption request relates, and that the person signing this request is an authorized representative of the redeeming shareholder. In the case of joint accounts, each joint holder must sign this redemption request.
